MEMORANDUM**
Jose Reyes Ramos-Ruiz appeals his sentence imposed following his guilty plea to unlawful reentry, in violation of 8 U.S.C. § 1326(a). He contends that his 46-month sentence exceeded the statutory maximum allowed under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because he did not admit, and the government did not prove to a jury, his prior aggravated felony conviction, which the court used to increase his term pursuant to 8 U.S.C. § 1326(b)(2) and the United States Sentencing Guidelines. This contention is foreclosed by United States v. Quintana-Quintana, 383 F.3d 1052, 1053 (9th Cir.2004) (order denying rehearing and rehearing en banc). Ramos-Ruiz also contends that § 1326(b)(2) does not apply to him because he admitted to being deported but not to being removed. This contention is foreclosed by United States v. Nunez-Rodelo, 378 F.3d 877, 879 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.